Title: Thomas Jefferson to John L. E. W. Shecut, 25 September 1814
From: Jefferson, Thomas
To: Shecut, John L. E. W.


          Dear Sir  Monticello Sep. 25. 14.
          Your favor of Aug. 17. has been recieved but lately, and I learn from it with satisfaction that you are occupied in digesting a Theory of Medecine which you think will be free from the inconsistences which have hitherto been found in all others. for myself, I must candidly own I have little faith in the theories hitherto offered; and the less, because they change as often as the fashions of caps and gowns. whether all the fluids & solids which compose the animal machine, their action on one another, & that of the surrounding bodies on them, and the natural substances which are found to reestablish order when it has been disturbed, to m will ever be known to man, is yet to be seen. but to be a candidate for the discovery of a theory which, answering these views, shall be permanent as the Elements of Euclid, is certainly a laudable object of ambition: and if I do not look forward with entire
			 confidence in the accomplishment of your hopes, I
			 do it with sincere good wishes for success, as well
			 for the advancement of your reputation & benefit, as for the good it will produce to the human race. for myself, the remaining term of life is too short to feel a personal interest in it: and
			 satisfied with that which has been indulged to me and always till lately with the blessing of health, I do not know that I should be thankful to him who should lengthen it.With respect to your wishes to obtain a secretaryship in some of our
			 foreign legations, in order to get your work
			 printed, I must observe that the appointment of secretaries of legation was tried by the government for a while, but soon abandoned from the inconveniences it produced, & the former practice
			 was
			 reverted to of permitting every minister to select his own private secretary; an office not equal to the other either in emolument or respectability. but the application for this must be to the
			 principal appointed. whether any office can be obtained from the government which placing you near them might afford an opportunity of printing, I am not able to say, having
			 long-withdrawn myself
			 from that kind of interference from a necessity imposed on me by the multitude of applications, & the supplicating attitude in which it kept me constantly before the government. the most
			 effectual enquiry & sollicitation you could employ would be by a mem your members of Congress, who would be on the spot when a foreign mission is named, or an office vacated, & whose recommendations, more than any others, have weight with the government. I
			 should with pleasure give aid to your views in any way which should be consistent with the laws I have been obliged to lay down for my own conduct: and with every wish for the accomplishment of
			 your
			 views, I tender you the assurance of my great esteem & respect.
          Th:
            Jefferson
        